Title: To John Adams from John Quincy Adams, 21 March 1815
From: Adams, John Quincy
To: Adams, John



N. 37.
My dear Sir.
Paris. 21. March. 1815.

I wrote you a short Letter by Mr. Storrow, who left this City to embark at Havre for the United States at the end of the last Month, and I enclosed with it a file of the Journal des Débats from the time of my arrival at Paris until then—A fortnight afterwards I received a line from Mr Storrow at Havre mentioning that he was still detained there, and offering to take any further dispatches or Letters that I might have ready—I had barely time to write to the Secretary of State, and to enclose to you a second file of the Newspaper down to the 14th: instant—This second file is more interesting than the other, as it contains the first official indications here of a new series of Events unfolding itself to the astonishment of mankind—Mr and Mrs Smith have concluded to embark at the same Port of Havre in the Fingal, which has been waiting there, only for the news of the American Ratification of the Ghent Treaty—They are to leave Paris to-morrow, if it be allowed, and with this Letter I shall send you a third file of the Newspaper which will bring the first part of this new Drama to its denouement. I wrote my Mother the day before yesterday, a short and very general narrative of the apparition of Napoleon Buonaparte on the first day of this Month at Cannes, a small port in the South of France, 500 Miles distant from Paris—That he landed with 1140 Men and four pieces of Cannon, coming with that force to conquer the kingdom of France, and that in ten days after that time he had entered without resistance the City of Lyons, at the head, not of 1140 but of not more than ten or twelve thousand men—I further wrote that it was the universal opinion, of all the persons here with whom I conversed that he would enter Paris, also without resistance before the end of this week—That I did not share in this belief—That I not only believed that he would meet with resistance, but that he would not reach Paris at all—The king and royal family were then here—three days before the king had pledged himself to the two chambers of the Legislature that he was ready to die in defence of the Country—Addresses from both the chambers, from the judicial Courts, and from all the civil and military authorities of the kingdom, from whom there had been time to hear had been presented to the king with protestations and proffers of lives and fortunes, in support of Louis le Desiré, and nothing but the most devoted attachment to him and his cause, was to be seen or heard in this City—The night of the same day when I thus wrote, Napoleon slept at Fontainebleau—At one O’Clock yesterday Morning the king and royal family left the Tuileries, and took the road to Lille. The king issued a proclamation which was only published yesterday Morning, after his departure, closing the Session of the two Legislative Chambers which he had convoked immediately on being informed of the landing of Napoleon—It convoked them both anew, to meet at a place to be pointed out to them hereafter—It adds that by the defection of a part of the army the enemy had succeeded in approaching the Capital, and that although sure of the attachment of the immense majority of the inhabitants of Paris the king had determined by a temporary retirement to a different part of the kingdom, to avoid the calamities which might befal the metropolis by resistance before it—In the course of the morning of yesterday a detachment of Napoleon’s advanced guard entered the City amidst the acclamations of the same Multitude which had been for the last fortnight making the atmosphere ring with the cries of Vive le Roi—They took possession of the Tuileries, where the three coloured flag is now waving in triumph; and last Evening the walls of all the public places were covered with the proclamations of Napoleon, par la grace de Dieu, et les Constitutions, Empereur des Francais, addressed to the People, and to the army, pasted over the proclamations scarcely dry of Louis 18. declaring Napoleon Buonaparte a traitor and rebel, and commanding all civil, and military authorities and even every individual Citizen to seize and deliver him up to a court martial to identify his person and apply the penalties of the Law—Between ten and eleven o’clock last Night, I saw in the garden of the Palais-Royal, a huge bonfire of all the proclamations, Indignations, Execrations, addresses, Verses, and Appeals to the People and Army against the Corsican Monster and Tyrant, which had been loading the Columns of the Arches the preceding fortnight, and many of which had been stuck up there the same morning; probably by the identical hands which were now with shouts of thunder committing them to the flames.
It was expected that Napoleon himself would have entered the City last Evening, but it is said that there is to be a triumphal entry at Noon this day.—
I had written thus far when the Journal de l’Empire of this day was brought in to me—When the allied forces entered Paris this time last year, the Journal l’Empire was in one Night metamorphosed into the Journal des Débats—On my arrival in Paris I subscribed for it—Last Night it underwent the counter-metamorphosis, and this morning it is again the Journal de l’Empire, though it still bears the Timbre Royal—You will find it in the file, and if you will take the trouble of comparing the contents of the Jounal des Débats of Yesterday, 20 March, with those of the Journal de l’Empire of this day, March 21. you will see an epitome of what is taking place at Paris; and perhaps throughout France—The other public Journals do not even think it worth while to change their name.
It appears by this paper that the Emperor Napoleon arrived at the Palace of the Tuileries last Evening about eight O’Clock, and it may give you some idea of tranquility with which he entered, that it was not until I received the paper, that I knew he was in the City—He entered Grenoble and Lyons about the same hour, and in the same manner, with a report circulating that he was not to come until the next day—There may be a particular motive for this—Not more than four or five regiments of troops have entered the City with him, and it is not yet possible to say what the numbers of the troops who have joined him amount to—This much however appears to be certain; that on the first day of this Month, at the moment of landing he announced himself to the Nation and the Army as their Emperor, and that he has been recognized as such by all that portion of both who have come in his presence—That no legitimate and universally acknowledged Sovereign, ever traversed his dominions with more perfect acquiescence and submission on the part of his Subjects than he has found throughout the whole road, or was ever received in his Capital with more tranquility and unresisting obedience—It now remains to be seen whether the partizans of the Bourbons in any other part of the Country, will manifest at the moment of crisis an attachment more active and energetic than has been found in their friends at the Metropolis.
The Newspaper says it is not known what road the family of Bourbon took, on leaving Paris. But it is well known that they took the road towards the North—A notification was sent to the accredited foreign Ministers that the Court was about to remove to Lille, and inviting them to join it there; with the option however of returning to their own Governments—The garrison of Lille has been among the most ardent in their protestations of fidelity to the king; but whether he will trust himself to their hands may be doubted; and if he does whether it will be safe for him to remain long with them.
At present, the prospect is that in a very few weeks all France will be ranged once more, under the domination of Napoleon—I can scarcely offer a conjecture what part will be taken by the other Powers of Europe on this occasion—Napoleon holds out the olive branch to them in the remark that the French must forget they have been the Masters of other Nations, but he holds out the sword in the declaration that foreign Nations must not be suffered to intermeddle in the affairs of France—At all Events, the Settlement of European affairs at the Congress of Vienna cannot be considered as definitive.
In some of the Letters which I received from you last year, you made enquiries for certain books, which I did not find it possible to procure before my arrival here—I now send you by Mr Smith, the Timaeus of Locris and Ocellus Lucanus, with the translations and Commentary of the Marquis d’Argens; and I add to them another piece of antechristianity, of the same translator and commentator; the defence of Paganism by the apostate Julian—Scaliger’s prophecy of Enoch it has been impossible for me to find even here, though I have hunted for it at all the classical shops and stalls of the City.
My wife has not yet arrived; and as she has had ample time to come since she wrote me on the 5th: instant from Berlin, I am anxious for her arrival—Since the approach of Napoleon towards Paris, vast numbers of foreigners, and many others have left the City and taken flight in all directions—They have employed all the Post-horses on the road so that I am apprehensive my wife may have been detained for want of them. Possibly there may be some momentary impediment to the Passage of travellers at the frontiers—I hope to be relieved from anxiety before Mr Smith goes.
I am ever affectionately, your Son.
A.